Exhibit 99.1 News Release B2Gold Corp. Completes Private Offering of US$258.75 Million of Convertible Senior Subordinated Notes Vancouver, August 23, 2013 – B2Gold Corp. (TSX: BTO, NYSE MKT: BTG, NSX: B2G) (“B2Gold” or the “Company”) announced today the closing of its previously announced offering ofUS$225 millionaggregate principal amount of its 3.25% convertible senior subordinated notes due October 1, 2018 (the “Notes”)to “qualified institutional buyers” in accordance with Rule 144A under the U.S. Securities Act of 1933, as amended (the “Securities Act”). The initial purchasers for the offering exercised in full their option to purchase up to an additionalUS$33.75 millionaggregate principal amount of Notes to cover over-allotments on August 20, 2013, bringing the total amount of the Notes issued today to US$258.75 million. The initial conversion rate for the Notes is 254.2912 common shares of B2Gold (“common shares”) perUS$1,000principal amount of Notes, equivalent to an initial conversion price of approximatelyUS$3.93 per common share.The Company intends to use the net proceeds from the sale of the Notes for general corporate purposes. The Notes, and the common shares into which the Notes are convertible, have not been and will not be registered under the Securities Act, or qualified by a prospectus inCanada. The Notes and the common shares may not be offered or sold inthe United Statesabsent registration under the Securities Act or an applicable exemption from registration under the Securities Act. Offers and sales inCanadawere made only pursuant to exemptions from the prospectus requirements of applicable Canadian provincial securities laws. This news release is neither an offer to sell nor the solicitation of an offer to buy the Notes or any other securities and shall not constitute an offer to sell or solicitation of an offer to buy, or a sale of, the Notes or any other securities in any jurisdiction in which such offer, solicitation or sale is unlawful. ON BEHALF OF B2GOLD CORP. “Clive T. Johnson” President and Chief Executive Officer For more information on B2Gold please contact: Ian MacLean Shaun Johnson Vice President, Investor Relations
